Citation Nr: 1632378	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  09-06 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a headache disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to June 1992, with service in Southwest Asia from January 1991 to March 1991.  The Veteran was awarded the Army Achievement Medal and Southwest Asia Service Medal with two Bronze Service Stars.

This case comes before the Board of Veterans' Appeals (the Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a videoconference hearing before a Veterans' Law Judge (VLJ) in December 2010.  During the pendency of the appeal, the presiding VLJ left the Board.  The Veteran was notified of this fact in a February 2016 letter, and given the opportunity to request a new hearing before a different VLJ.  In a March 2016 response, the Veteran indicated he did not wish to have another Board hearing.  

The Board remanded the Veteran's claim in May 2011 for further development.  That development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

A December 2014 Board decision denied the Veteran's headache claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In a January 2016 Order, the Court vacated the December 2014 Board decision as it pertained to the headache claim, and remanded the matter for further proceedings consistent with a January 2016 Joint Motion for Partial Remand (JMPR).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

FINDING OF FACT

The probative evidence is at least in relative equipoise as to whether the Veteran's headache disability is related to active military service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, his headache disability is related to active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

This case was remanded by the Court in January 2016.  The Court has held "that a remand by the Court confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the "reasons or bases" requirement of 38 U.S.C. § 7104(d)(1) (West 2014).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

According to the January 2016 JMPR, the Board failed to provide an adequate statement of reasons or bases regarding the persuasive value of relevant evidence, in particular, a July 2011 VA examination report by Dr. S. B.  The JMPR noted that the Board discounted the probative value of Dr. S. B.'s July 2011 opinion because he indicated that he had not reviewed the claims file in rendering his opinion.  However, the JMPR indicated that the Board did not account for Dr. S. B.'s September 2011 addendum which noted review of the claim file.  Thus, the Court remanded the case in order for the Board to reassess the value of Dr. S. B.'s opinion based on his subsequent review of the file.  

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for a headache disability.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Analysis

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has a current headache disability, variously diagnosed as intractable headaches and migraine headaches.  See March 2009 neurology note from Dr. P. A. and July 2011 VA headache examination reports.

Additionally, the Veteran's service treatment records note several instances of treatment for headaches.  A March 1977 record noted that the Veteran was thrown from a vehicle which resulted in a head injury, though loss of consciousness, nausea, vomiting, or blurred vision were not shown.  An April 1982 record noted the Veteran received treatment for headaches described as "frontal" and "driving."  The Veteran was also treated for headaches in September 1983 and March 1990, which were concurrent with viral syndrome diagnoses.  Additionally, a December 1990 record noted that the Veteran was treated for headaches without photophobia, visual disturbances, or vomiting, though nausea was indicted.  The Board acknowledges that on several occasions during service, the Veteran denied headache symptoms and was shown to have clinically normal findings for his head and neurological systems.  See February 1983 periodic examination, February 1983 report of medical history, September 1987 examination, and June 1992 separation examination.  However, based on the aforementioned records documenting complaints of and treatment for headaches, the in-service element of the Veteran's service connection claim is satisfied.  

Turning to the nexus element of the Veteran's service connection claim, there are conflicting opinions of record.  In the July 13, 2011 VA examination report, Dr. S. B. opined that the Veteran's headaches were at least as likely as not related to events the Veteran experienced during service.  He explained that his opinion was based on careful examination of the provided records and the Veteran, with relation to considered conditions and similar cases remarked in the CECIL TEXTBOOK OF MEDICINE and HARRISON'S PRINCIPLES OF INTERNAL MEDICINE.  At the time of the July 13, 2011 opinion, Dr. S. B. indicated that the Veteran's claims file was not requested by the RO.  However, in a September 29, 2011 addendum, Dr. S. B. reported he had reviewed the Veteran's claims file.  The addendum contained no changes to the July 13, 2011 opinion.

In a July 27, 2011 VA examination report, Dr. K. B. opined that the Veteran's headaches were less likely than not related to service.  She explained that the Veteran denied headaches or a head injury on his June 1992 separation report of medical history, and that VA medical records showed that the Veteran denied headaches in August 2007 and October 2007, and in January 2009 reported that his headaches had only been present for the past several months.  Dr. K. B. provided another opinion in January 2013 with respect to the Veteran's previous claim for a traumatic brain injury (TBI).  Although the January 2013 opinion is relevant, the Dr. K. B.'s analysis focused on the existence of a TBI during service and her rationale mirrored the July 27, 2011 opinion.

In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Although Dr. K. B. correctly indicated that the Veteran denied headaches on his June 1992 separation report of medical history and said she considered the Veteran's lay reports of incidents in 1976 and January 1991, her analysis did not discuss the April 1982, September 1983, March 1990, and December 1990 records showing treatment for headaches.  Moreover, she cited the August 2007 and October 2007 VA medical records indicating that the Veteran denied headaches, and a January 2009 report suggesting the Veteran's headaches only began several months prior to January 2009.  However, contemporaneous VA medical records show the Veteran had past medical history significant for migraine headaches, and that he reported his present migraines were consistent with previous ones, suggesting he had migraine headaches prior to 2009.  See February 18, 2009 and February 26, 2009 VA medical records.  

Similarly, Dr. S. B.'s July 2011 opinion only explicitly references the in-service incident in March 1977, and did not discuss the Veteran's lack of reporting of headache symptoms from service until 2007.  Nevertheless, the opinion was based on examination of the Veteran, review of the claims file, and consideration of medical literature.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (noting the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (finding medical reports must be read as a whole and in the context of the evidence of record).  

In this case, both of the opinions are factually accurate, citing to the Veteran's in-treatment for headaches and his current diagnosis for migraine headaches.  Further, each opinion was offered by a well-qualified medical professional.  Moreover, each opinion offered sound reasoning to support their conclusions.  

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's present headache disability is related to service.  Accordingly, the Board resolves all doubt in favor of the Veteran and finds that service connection for a headache disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a headache disability is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


